 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL VALDEZ,                                   Case No. 1:17-cv-00430-LJO-SAB

12                  Plaintiff,                         ORDER RE JOINT STIPULATION TO FILE
                                                       FOURTH AMENDED COMPLAINT AND
13          v.                                         DIRECTING CLERK OF COURT TO
                                                       TERMINATE COUNTY OF KINGS
14   LARRY LEEDS, et al.,
                                                       (ECF No. 74)
15                  Defendants.

16

17         Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

18 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

19 688, 692 (9th Cir. 1997). In light of the stipulation of the parties, Defendant County of Kings
20 has been terminated in this action. The Court notes that on May 18, 2018, the parties filed a

21 stipulation to dismiss County of Kings from this action with prejudice. (ECF Nos. 53, 54, 75.)

22         The Court notes that this is the fourth amended complaint to be filed. In the August 6,

23 2018 order modifying the scheduling order (ECF No. 65), the parties were advised that any

24 further amendment of the scheduling order would likely result in moving the trial date beyond

25 Chief Judge O’Neill’s planned retirement date. The Court is disinclined to grant any requests to

26 modify the current scheduling order.
27         The Court advises the parties that modification of a scheduling order requires a showing

28 of good cause, Fed. R. Civ. P. 16(b), and good cause requires a showing of due diligence,


                                                   1
 1 Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Rule 16’s good

 2 cause standard considers the diligence of the party seeking amendment and the pretrial schedule

 3 may be modified if it cannot reasonably be met despite the diligence of the party seeking the

 4 amendment. Johnson, 975 F.2d at 609.

 5           Additionally, the Court notes that the fourth amended complaint attached to the

 6 stipulation still names County of Kings in the caption. As the parties have stipulated to the

 7 dismissal of County of Kings, Plaintiff shall remove County of Kings from the caption prior to

 8 filing.

 9           Finally, the Fresno Division of the Eastern District of California now has the heaviest

10 District Judge caseload in the entire nation. While the Court will use its best efforts to resolve

11 this case and all other civil cases in a timely manner, the parties are admonished that not all of

12 the parties’ needs and expectations may be met as expeditiously as desired. As multiple trials are

13 now being set to begin upon the same date, parties may find their case trailing with little notice

14 before the trial begins when the case is heard before a United States District Judge. The law

15 requires the Court give any criminal case priority over civil trials and other matters, and the

16 Court must proceed with criminal trials even if a civil trial is older or was set earlier.

17 Continuances of civil trials under these circumstances will no longer be entertained, absent a

18 specific and stated finding of good cause. If multiple trials are scheduled to begin on the same

19 day, this civil trial will trail day to day or week to week until completion of any criminal case or
20 older civil case.

21           The parties are advised of the availability of a United States Magistrate Judge to conduct

22 all proceedings in this action. A United States Magistrate Judge is available to conduct trials,

23 including entry of final judgment, pursuant to 28 U.S.C. § 28 U.S.C. 636(c), Federal Rule of

24 Civil Procedure 73, and Local Rule 305. The parties are free to withhold consent or decline

25 magistrate jurisdiction without adverse substantive consequences.

26           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

27           1.     Plaintiff shall file a fourth amended complaint within three days of entry of this

28                  order;


                                                     2
 1          2.      The Clerk of the Court is directed to terminate Defendant County of Kings,

 2                  California, in this action;

 3          3.      Defendants need not respond to the third amended complaint; and

 4          4.      No further leave to amend or request to amend the scheduling order will be

 5                  granted absent a showing of good cause.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        October 17, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
